Case: 4:19-cv-00112-AGF Doc. #: 28 Filed: 01/31/19 Page: 1 of 6 PageID #: 224



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF MISSOURI

 DAVID DIXON, et al.,                              )
                                                   )
        Plaintiffs,                                )
                                                   )
 V.                                                )   Case 4:19-cv-00112-AGF
                                                   )
 CITY OF ST. LOUIS, et al.,                        )
                                                   )
        Defendants.                                )

  PLAINTIFFS’ RESPONSE TO THE COURT’S ORDER FOR SUPPLEMENTAL
                            BRIEFING

        At the January 30, 2019, hearing on Plaintiffs’ Motion for a Temporary

 Restraining Order, this Court ordered the parties to provide supplemental briefing

 addressing the following question: does a monetary condition of release set at an amount

 higher than the arrestee has the ability to pay constitute a de facto order of detention?

        The answer to the Court’s question is an unqualified yes. For decades, courts

 have recognized that the “setting of bond unreachable because of its amount would be

 tantamount to setting no conditions at all.” United States v. Leisure, 710 F.2d 422, 425

 (8th Cir. 1983) (quoting United States v. Leathers, 412 F.2d 169, 171 (D.C. Cir. 1969));

 see also, e.g., ODonnell v. Harris Cty., 892 F.3d 147, 158 (5th Cir. 2018) (“[W]hen the

 accused is indigent, setting a secured bail will, in most cases, have the same effect as a

 detention order.”); ODonnell v. Harris Cty., 251 F. Supp. 3d 1052, 1161 (S.D. Tex. 2017)

 (“These bail orders operate as de facto orders of pretrial preventive detention, without the

 procedures due process requires and in violation of equal protection.”);1 In re Humphrey,


 																																																								
 1
    Judge Rosenthal emphasized this point repeatedly in ODonnell. See also, e. g., 251 F.
 Supp. 3d at 1131 (“The court finds and concludes that Harris County has a custom and
 practice of using secured money bail to operate as de facto orders of detention in
                                               1
Case: 4:19-cv-00112-AGF Doc. #: 28 Filed: 01/31/19 Page: 2 of 6 PageID #: 225



 228 Cal. Rptr. 3d 513, 517 (Cal. Ct. App. 2018) (“[T]he court’s order, by setting bail in

 an amount it was impossible for petitioner to pay, effectively constituted a sub rosa

 detention order.”); Caliste v. Cantrell, 329 F. Supp. 3d 296, 309 (E.D. La. 2018) (“This

 evidence suggests that Judge Cantrell regularly sets bail without considering the

 defendant’s ability pay or qualification for alternative conditions of release and that these

 practices regularly result in pretrial detention based on inability to pay bail.”). It is easy

 to see why, as a simple example illustrates: for an arrestee with only $50 to her name, an

 order setting secured bail of $10,000 has the same effect as an order denying release

 altogether. In each instance, the order results in detention.

              It follows, as every court to consider the question has held, that when a court

 “insist[s] on terms in a ‘release’ order that will cause the defendant to be detained

 pending trial”—here, secured money bail in an unaffordable amount—the court must

 support that order in the same ways it is required to justify a transparent order of

 detention. See United States v. Mantecon-Zayas, 949 F.2d 548, 550 (1st Cir. 1991). That

 means applying constitutionally required procedural safeguards, the court must make a

 substantive finding that detention advances a compelling government interest (i.e.,

 ensuring court appearance or protecting the public), and that there are no less restrictive

 alternatives available to advance that interest. See, e.g., id.; Leisure, 710 F.2d at 425

 (holding that district court abused its discretion in setting bond because the unattainable

 amount was not “reasonabl[y] calculate[ed]” to “assure the appellants’ appearance at

 trial”); In re Humphrey, 228 Cal. Rptr. 3d at 545 (“If the court determines that petitioner

 																																																																																																																																																																					
 misdemeanor cases.”); id. at 1156 (“These de facto orders of pretrial preventive detention
 operate only against indigent misdemeanor defendants who are unable to pay the
 financial condition.”); id. (“These de facto detention orders are not narrowly tailored to
 meet a compelling government interest.”).
                                                                                 2
Case: 4:19-cv-00112-AGF Doc. #: 28 Filed: 01/31/19 Page: 3 of 6 PageID #: 226



 is unable to afford the amount of money bail it finds necessary to ensure petitioner’s

 future court appearances, it may set bail at that amount only upon a determination by

 clear and convincing evidence that no less restrictive alternative will satisfy that

 purpose.”); Reem v. Hennessy, No. 17-CV-06628-CRB, 2017 WL 6539760, at *1, 5

 (N.D. Cal. Dec. 21, 2017) (requiring state court to make a flight risk finding and provide

 procedural safeguards to sustain what the state court “acknowledg[ed] . . . amounted to a

 detention order in practical effect because Reem was unable to afford bail in any

 amount”); Brangan v. Commonwealth, 80 N.E.3d 949, 963 (Mass. 2017) (“[W]here a

 judge sets bail in an amount so far beyond a defendant’s ability to pay that it is likely to

 result in long-term pretrial detention, it is the functional equivalent of an order for pretrial

 detention, and the judge’s decision must be evaluated in light of the same due process

 requirements applicable to such a deprivation of liberty.”).2

         This longstanding rule highlights the importance of an inquiry into ability to pay

 prior to setting an arrestee’s conditions of release, as knowledge of what a person can

 afford is a critical pre-requisite to determining whether a monetary condition of release is

 the least restrictive means of serving legitimate government interests, or is merely a

 proxy for unconstitutional detention. See, e.g., Caliste v. Cantrell, 329 F. Supp. 3d at 312

 (“[T]he risk of erroneous deprivation without an inquiry into ability to pay is high.”); In

 re Humphrey, 228 Cal. Rptr. 3d at 534 (“A determination of ability to pay is critical in

 the bail context to guard against improper detention based only on financial resources.”);


 																																																								
 2
    Brangan defined “long-term pretrial detention” as “detention for a period of time longer
 than the defendant might need to collect cash or collateral to post bail.” See 80 N.E.3d at
 693 n.4. Thus, any period an indigent arrestee remains in jail past when a wealthier
 arrestee who could afford bail is released qualifies as “long-term” detention as Brangan
 used the phrase.
                                                3
Case: 4:19-cv-00112-AGF Doc. #: 28 Filed: 01/31/19 Page: 4 of 6 PageID #: 227



 Hernandez v. Sessions, 872 F.3d 976, 992 (9th Cir. 2017) (“By maintaining a process for

 establishing the amount of a bond that likewise fails to consider the individual’s financial

 ability to obtain a bond in the amount assessed or to consider alternative conditions of

 release, the government risks detention that accomplishes ‘little more than punishing a

 person for his poverty.’” (quoting Bearden v. Georgia, 461 U.S. 660, 669 (1983)).

        For these reasons, the Court should find that any order requiring secured money

 bail that an arrestee cannot afford as a condition of release constitutes a de facto detention

 order, and must meet the same requirements for any other order that results in pretrial

 detention.



 Dated: January 31, 2019                Respectfully submitted,

                                        /s/Michael-John Voss
                                        ARCHCITY DEFENDERS, INC.

                                        Blake A. Strode (MBE #68422MO)
                                        Michael-John Voss (MBE #61742MO)
                                        Jacqueline Kutnik-Bauder (MBE # 45014MO)
                                        Sima Atri (MBE #70489MO)
                                        John M. Waldron (MBE #70401MO)
                                        440 N. 4th Street, Suite 390
                                        Saint Louis, MO 63102
                                        855-724-2489
                                        314-925-1307 (fax)
                                        bstrode@archcitydefenders.org
                                        mjvoss@archcitydefenders.org
                                        jkutnikbauder@archcitydefenders.org
                                        satri@archcitydefenders.org
                                        jwaldron@archcitydefenders.org

                                        ADVANCEMENT PROJECT

                                        /s/ Thomas B. Harvey
                                        Thomas B. Harvey (MBE #61734MO)
                                        1220 L Street, N.W., Suite 850
                                        Washington, DC 20005

                                               4
Case: 4:19-cv-00112-AGF Doc. #: 28 Filed: 01/31/19 Page: 5 of 6 PageID #: 228



                                Tel: (202) 728-9557
                                Fax: (202) 728-9558
                                tharvey@advancementproject.org

                                INSTITUTE FOR CONSTITUTIONAL
                                ADVOCACY AND PROTECTION

                                /s/ Seth Wayne
                                Seth Wayne (D.C. Bar No. 888273445,
                                Federal Bar No. 888273445) (admitted pro hac
                                vice)
                                Nicolas Riley* (N.Y. Bar No. 5039607)
                                (pro hac vice application forthcoming)
                                Robert Friedman (D.C. Bar No.1046738,
                                Federal Bar No. 5240296NY) (admitted pro hac
                                vice)
                                Institute For Constitutional
                                Advocacy and Protection
                                Georgetown University Law Center
                                600 New Jersey Ave. NW
                                Washington, D.C. 20001
                                Tel: 202-662-9042
                                sw1098@georgetown.edu
                                rdf34@georgetown.edu
                                nr537@georgetown.edu

                                *Admitted solely to practice law in New York;
                                not admitted in the District of Columbia.
                                Practice is limited pursuant to D.C. App. R.
                                49(c)(3).

                                CIVIL RIGHTS CORPS

                                /s/ Alec Karakatsanis
                                Alec Karakatsanis D.C. Bar No. 999294 (pro hac
                                vice application forthcoming)
                                910 17th Street NW, Suite 200
                                Washington, DC 20006
                                Tel: 202-599-0953
                                Fax: 202-609-8030
                                alec@civilrightscorps.org

                                Attorneys for Plaintiffs




                                       5
Case: 4:19-cv-00112-AGF Doc. #: 28 Filed: 01/31/19 Page: 6 of 6 PageID #: 229



                              CERTIFICATE OF SERVICE

        I hereby certify that on the 31st day of January, 2019, I electronically filed the
 foregoing with the clerk of the court for the U.S. District Court, Eastern District of
 Missouri, using the electronic case filing system of the Court. This Response to the
 Court’s Order for Supplemental Briefing will be served in accordance with the Federal
 Rules of Civil Procedure.


                                                      /s/ Seth Wayne




                                              6
